Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 20, 2018

The Court of Appeals hereby passes the following order:

A18A2141. MARVIS MCDANIEL-IVEY v. SHERRY BOSTON.
A18A2142. MARVIS MCDANIEL-IVEY v. A & S REPAIRS                                               &
REMODELING.

      In Case No. A18A2141, Marvis McDaniel-Ivey, purportedly on behalf of
Marcus D. Ivey, seeks review of the trial court’s order denying permission to proceed
in forma pauperis on a petition for writ of habeas corpus. Because this is an appeal
from a decision in a habeas corpus case, jurisdiction lies in the Supreme Court. See
Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4); Fullwood v. Sivley, 271 Ga. 248, 249
(517 SE2d 511) (1999) (direct appeal from “an order denying filing of a habeas
petition pursuant to O.C.G.A. § 9-15-2” falls within the Supreme Court’s jurisdiction
over habeas cases). Accordingly, the appeal is hereby TRANSFERRED to the
Supreme Court.
      Case No. A18A2142 is a related appeal involving the same parties. For
purposes of judicial economy, it is also TRANSFERRED to the Supreme Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.